PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Howard et al.
Application No. 15/920,383
Filed: March 13, 2018
For: Metalized fabric heating blanket and method of manufacturing such

:
:
:	DECISION ON PETITION
:
:
:



This is a decision on the petition under the unintentional provisions of 37 CFR 1.137(a), filed September 28, 2021, to revive the above-identified application.

There is no indication that the petition is signed by a registered patent attorney or patent agent of record.  However, in accordance with 37 CFR 1.34, the signature of Dorian B. Kennedy  appearing on the correspondence shall constitute a representation to the United States Patent and Trademark Office that  he or she as appropriate is authorized to represent the particular party on whose behalf  he or she as appropriate acts.

The petition is GRANTED.

The two-month period for filing an appeal brief under 37 CFR 41.37 (accompanied by the fee required by 37 CFR 41.20(b)), runs from the date of this decision.

The application became abandoned for failure to timely reply within the meaning of 37 CFR 1.113 to the final Office action, mailed February 01, 2021, which set a shortened statutory period for reply of three (3) months. A two (2) month extensions of time under the provisions of 37 CFR 1.136(a) was obtained June 23, 2021.  Accordingly, the application became abandoned by operation of law on July 02, 2021. A Notice of Abandonment was not mailed.

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of an Amendment (previously filed June 23, 2021) and a Notice of Appeal and fee of $420; (2) the petition fee of 1050; and (3) a proper statement of unintentional delay.  



Telephone inquiries concerning this decision should be directed to Schene Gray Paralegal Specialist at (571) 272-2581.





/JOANNE L BURKE/Lead Paralegal Specialist, OPET